Citation Nr: 1047687	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, A.C.   


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This issue was 
remanded by the Board in June 2009.  Review of the claims file 
shows substantial compliance with the directives of the remand.  
In this regard, Social Security records have been obtained and 
(as more particularly discussed below), the Veteran has been 
afforded all required notice regarding his personal assault 
claim.  

The Veteran presented testimony at a Board hearing in March 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 


FINDING OF FACT

The Veteran has not been diagnosed with PTSD attributed to any 
verified in-service stressor, and his depression was not 
manifested during service and is not otherwise causally related 
to service.


CONCLUSION OF LAW

PTSD and/or depression were not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated June 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In claims for service connection for PTSD based on personal 
assault, VA has established special procedures for evidentiary 
development.  Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take into 
account the fact that since personal assault is an extremely 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of this type of in- service 
trauma may find it difficult to produce evidence to support the 
occurrence of the stressor.  These procedures thus acknowledge 
the difficulty claimants face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See VA 
Adjudication Procedure Manual M21-1 (hereinafter M21-1), Part 
III, paragraph 5.14c (Feb. 20, 1996) (substantially enlarging on 
the former Manual M21-1, Part III, paragraph 7.47c(2) (Oct. 11, 
1995)).  Alternate sources that may provide credible evidence of 
an in-service personal assault include medical or counseling 
treatment records following the incident, military or civilian 
police reports, reports from crisis intervention or other 
emergency centers, statements from confidants or family, copies 
of diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive behavior 
at the time of the incident, pregnancy tests, increased interest 
in test for sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  Evidence that 
documents any such behavioral changes may require interpretation 
by a VA neuropsychiatric physician to determine whether such 
evidence bears a relationship to the medical diagnoses. See M21-
1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard PTSD 
stressor letter may be inappropriate for this type of PTSD claim, 
and thus state that if the claimed stressful incident is a 
personal assault, a stressor development letter specifically 
tailored for personal assault cases should be sent to such 
Veterans.  See M21-1, Part III, para. 5.14(c)(6).

In addition, the Court in Patton stated that in two places M21-1, 
Part III, para. 5.14(c)(3) and (9), appeared improperly to 
require that the existence of an in-service stressor be shown by 
"the preponderance of the evidence" and held that any such 
requirement was inconsistent with the benefit of the doubt 
doctrine found in 38 U.S.C. § 5107(b).  Therefore, the evidence 
need only be in relative equipoise to prevail on the question of 
the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence of 
a stressor in claims for service connection for PTSD resulting 
from personal assault.  These new regulations partially divided 
and expanded 38 C.F.R. § 3.304(f), and require that VA not deny 
such claims without: (1) first advising claimants that evidence 
from sources other than a claimant's service treatment records, 
including evidence of behavior changes, may constitute supporting 
evidence of the stressor; and (2) allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following guidance: If 
a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  The record shows that the Veteran was 
advised of these provisions when the RO re-issued VCAA notice in 
September 2009.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Appellant's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, the Board finds that such an examination and/or opinion 
is not required in the present case as there is no credible 
evidence that an event, injury or disease occurred during 
service.  As more particularly discussed below, there has been no 
corroboration of a claimed stressor, and the Board does not 
otherwise find the Veteran's assertions regarding the claimed 
stressors to be credible so as to warrant a medical review of 
service records for evidence of behavioral changes under the 
personal assault provisions of 38 C.F.R. § 3.304.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

There was an amendment to 38 C.F.R. § 3.304(f) effective from 
July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This 
amendment eliminated the requirement for corroboration that the 
claimed in-service stressor occurred if a stressor claimed by the 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA had contracted, 
confirms that the Veteran's symptoms are related to the claimed 
stressor, provided that the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service.  
The facts of this case do not suggest that there was any fear of 
hostile military or terrorist activity, and the recent changes to 
the regulation are therefore not applicable in this case. 

At the Veteran's March 2009 Board hearing, he testified that he 
suffers from PTSD as a result of sexual trauma that took place 
during service.  He testified that subsequent to a court martial 
for unauthorized absence and other charges, the Veteran was 
confined to the stockade for five months.  He testified that he 
was sexually assaulted by a group of about five individuals in 
the stockade in April or May 1972 at approximately 10:00 p.m.  He 
stated that the following day, he reported the incident to a 
guard and was immediately placed in "segregation" for the 
remainder of his sentence (the five month sentence was reduced to 
four months due to good behavior).  He stated that after he got 
out of the stockade, he was immediately released from the 
military and he never had a chance to tell anybody his story.  He 
acknowledged that he had a formal hearing by an elimination 
board; but he stated that the focus of the hearing was a bad 
conduct discharge, so he did not report the incident at that 
time.  He later testified that he did not report the incident 
because he was concerned about what would happen to him.  

The Veteran testified that he reported the incident to his 
fiancée; however, his testimony is somewhat inconsistent in this 
regard.  He stated at one point that he was not married while he 
was on active duty; and that he got married in 1976.  However, 
later in the hearing, he testified that he was married during 
active duty service; that he was separated in 1977; and that he 
never mentioned the military sexual trauma to his wife.  It 
appears from further testimony that the Veteran reported the 
incident to his current girlfriend, who he met in 1987.  She 
testified that they began having a serious relationship in 1988 
and that he told her about the trauma at that time.  

The Veteran testified that he also reported the in-service trauma 
to the hospital in Montrose, New York when he first sought 
treatment in the early 1970s.  He sought treatment at that time 
because he wanted to kill himself.   

The Veteran testified that he did not seek any psychiatric 
treatment during service.  

In addition to the military sexual trauma, the Veteran stated in 
his January 2006 claim that when he got sick in basic training, 
he was threatened by drill sergeants.  He also stated that he saw 
boys cutting their wrists and being beaten up during basic 
training.  He stated that he was beaten up by one of the drill 
sergeants; and that he was robbed by knifepoint.  These alleged 
incidents all occurred prior to being sent to the stockade.  

The service treatment records reflect that the Veteran completed 
an April 1971 Report of Medical History in which he checked 
"yes" when asked if he had a drug or narcotics habit.  In June 
1971, he was examined and was found to suffer from "drug abuse - 
acceptable."  He underwent a mental status evaluation in March 
1972 and he was found to have no significant mental illness.  He 
also underwent a normal March 1972 separation examination.  

The Veteran's personnel records reflect that the Veteran went 
absent without leave (AWOL) for approximately 11 days from August 
1971 to September 1971.  He went AWOL again for over a month from 
October 1971 to November 1971.  An Extract of Military Records of 
Previous Convictions (DD Form 493) reflects that the Veteran was 
AWOL again for two weeks from January 1972 to February 1972.  He 
was also convicted of stealing $115.00 in January 1972.  He was 
also found to have been in possession of marijuana and other 
narcotic paraphernalia in January 1972.  The records confirm that 
the Veteran was sentenced to hard labor for five months and to 
forfeit $115.00 per month for six months.  

In July 1972, the Veteran underwent a hearing before the Board of 
Officers.  One of the witnesses testified that the Veteran's 
conduct must have improved while in the stockade because the 
officers had him working outside at a workhouse.  When the 
Veteran was questioned, he stated that he desired to stay in 
service for the remainder of his two year commitment.  He stated 
that the only dislike he had of the military involved some of the 
jobs he was required to do (typing, cleaning floors, painting, 
etc.).  When asked about personal problems, the Veteran only 
mentioned that he needed money.  He did report that he was once 
punched by a drill sergeant.  Apparently, the sergeant said that 
he didn't like AWOL people and that he had already lost a stripe 
for beating up someone that went AWOL.  Then one time when the 
Veteran was smoking in formation, the drill sergeant asked him 
why he was smoking.  The Veteran stated that he had seen others 
smoking also.  The drill sergeant apparently said nothing else; 
but walked up to the Veteran and punched him.  The Veteran stated 
that he did not report it.  

Post service treatment records fail to show that the Veteran was 
treated at a VA hospital in Montrose, New York during the early 
1970s.  The RO received a response from the hospital stating that 
it had no records of the Veteran in 1974-1975.  The post service 
treatment records do reflect that the Veteran admitted to a VA 
hospital in Newark for addiction to heroin in November 1975.  The 
Veteran was admitted to a VA hospital again in August 1981.  He 
had consumed 10 tablets of Elavil with the intention of 
committing suicide.  This was after he had had an argument with 
his wife.  He stated that he had walked out on her a few times 
before; but always came back as a result of his love and concern 
for the children.  This time the Veteran's argument with his wife 
was triggered by the fact that he lost his job.  He attributed 
his drug problem to his problems with his wife and their long 
standing marital problems.  He claimed to have been drug free 
since 1979.  There was no indication that the Veteran reported a 
military sexual trauma at that time.  He remained hospitalized 
until October 1981.  

An undated intake note reflects that the Veteran was 33 years 
old.  Given that the Veteran was born in 1952, this would 
indicate that the report was made in 1985.  It reflects that the 
Veteran presented with heroin abuse.  The Veteran reported that 
he had been using drugs since he was 18 years old.  He also 
reported that growing up in his house included abuse dished out 
by his father.  He stated that he would get a beating for any 
little thing done wrong.  He stated that he joined the Army to 
get away from drugs.  He further stated that he made it half way 
through but was sent home on convalescent leave when he 
contracted pneumonia.  While home, he started using drugs again 
and didn't return to service on time.  He was picked up by the 
police after being AWOL on multiple occasions; and was then court 
martialed after he was caught stealing.  He stated that he lucked 
out when he got an honorable discharge as a result of his drug 
problem.

The Veteran was treated at North Charles General Hospital in July 
1986.  He complained of heroin addiction dating all the way back 
to 1967.  He reported two serious suicide attempts with 
overdoses, the most recent one occurring in 1985.  The examiner's 
impression was that the Veteran suffered from: 1) narcotic abuse 
and addiction; 2) cocaine abuse; and 3) recurrent major 
depression episodes, probably unipolar depression versus type II 
bipolar disorder.  There was no indication that the Veteran 
attributed his depression or drug abuse to service; and there was 
no indication that he reported any in-service stressors.  

The first mention of a military sexual trauma occurs decades 
after service.  A December 2005 treatment report reflects that 
the Veteran stated that he began using heroin and alcohol in 
1972, following the alleged incident of military sexual trauma.  
The Veteran also reported a history of childhood sexual abuse 
including multiple occasions in which he was five years old.  The 
Veteran was diagnosed with PTSD secondary to military and 
childhood sexual trauma; major depressive disorder, by history; 
and polysubstance dependence (in full early remission).  

A July 2006 treatment report from the Brooklyn HHS also contains 
a diagnosis of PTSD due to his military sexual trauma.  

The Board notes that there is no evidence in the record that the 
Veteran served in combat nor is the Veteran claiming that he 
served in combat or that his PTSD is related to combat.  As it is 
not shown that the Veteran engaged in combat, his unsupported 
assertions of a service stressor are not sufficient to establish 
the occurrence of such events.  Rather, his alleged service 
stressor must be established by official service records or other 
credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the Veteran's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet.App. 163 (1996). Furthermore, service department records must 
support, and not contradict, the claimant's testimony regarding 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); 
see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, including 
personal participation, is not required; independent evidence 
that the incident occurred is sufficient); Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the diagnosis 
of PTSD.

In this case, neither the service treatment records nor service 
personnel records provide evidence of the Veteran's alleged 
military sexual trauma.  He testified that he did not have an 
opportunity to report the alleged incident because he was 
discharged immediately after being released from the stockade.  
The Veteran gave extensive testimony before the Board of Officers 
in July 1972, but did not report the alleged incident.  

With regard to behavioral changes, the Board finds that the 
Veteran admitted to having a drug or narcotics habit prior to the 
alleged incident.  He also went AWOL on three occasions, was 
caught with marijuana and other drug paraphernalia, and was 
caught stealing all prior to the alleged incident.  The evidence 
does not suggest any behavioral changes after the claimed 
incident.  In fact, the evidence suggests that the Veteran's 
behavior improved during his time spent in the stockade.  
Moreover, the Veteran's testimony at his July 1972 hearing 
reflects that he desired to stay in service and complete his tour 
of duty; and that the only thing he disliked about the military 
was some of the jobs he had to do.  

The Board notes that other inconsistencies in the record diminish 
the Veteran's credibility.  For instance, when he sought 
treatment in 2005, he stated that he began abusing drugs and 
alcohol in 1972, following the alleged military sexual trauma.  
However, as noted earlier, the Veteran admitted to having a drug 
habit in his April 1971 Report of Military History.  He was 
diagnosed with drug abuse in June 1971.  He was sentenced to the 
stockade, in part because he was found to have drug and other 
drug paraphernalia in his possession.  Additionally, when he was 
treated in 1985, he stated that he has been using drugs since he 
was 18 years old; and that he joined the Army to get away from 
drugs.  When he was treated in July 1986, he admitted that his 
heroin addiction dated all the way back to 1967.  

The Board finds that the Veteran's alleged military sexual trauma 
has not been verified.  The Board also finds that the Veteran's 
accounts of being robbed by knifepoint; of seeing boys getting 
beaten up during basic training; and seeing boys cutting their 
wrists have also not been verified.  After reviewing the totality 
of the evidence, the Board is unable to find corroboration of the 
claimed stressors.  There has been no corroboration of the 
claimed stressors as required by regulation.  Accordingly, 
service connection for PTSD is not warranted.  

Regarding the Veteran's symptoms of depression, the Board notes 
that the Veteran admitted that he did not seek any psychiatric 
treatment during service.  Consequently, the service treatment 
records fail to reflect any findings attributed to depression.  
The Veteran was found to have no significant mental illnesses in 
March 1972.  Post service psychiatric treatment records show 
treatment for drug abuse that preceded service.  Moreover, there 
is no evidence for decades after service to indicate that the 
Veteran's depression was in any way related to service.  

The record does include some medical reports referring to PTSD 
due to military sexual trauma, but these references are clearly 
based solely on history reported by the Veteran.  As discussed 
above, the Board does not find the Veteran's assertions regarding 
the assault to be credible, and to this extent these medical 
reports are based on an incorrect factual predicate.  

The preponderance of the evidence is against the Veteran's claim.  
As such, the benefit-of-the-doubt doctrine does not apply, and 
the claim for service connection for PTSD and depression must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The claim is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


